TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00012-CR


Ediberto Gaona, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT

NO. 2044017, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



M E M O R A N D U M    O P I N I O N

In August 2005, appellant Ediberto Gaona pleaded guilty to felony driving while
intoxicated.  See Tex. Penal Code Ann. § 49.04 (West 2003), § 49.09 (West Supp. 2006).  After
adjudging him guilty and assessing punishment at six years' imprisonment and a $750 fine, the court
suspended imposition of sentence and placed appellant on community supervision for four years. 
In November 2006, the court revoked supervision on the State's motion and imposed a modified
sentence of three years' imprisonment.
Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 
(1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 
(Tex. Crim. App. 1969).  Appellant received a copy of counsel's brief and was advised of his right
to examine the appellate record and to file a pro se brief.  No pro se brief has been filed.
We have reviewed the record and counsel's brief and agree that the appeal is frivolous
and without merit.  We find nothing in the record that might arguably support the appeal.  Counsel's
motion to withdraw is granted.
The judgment of conviction is affirmed.

				__________________________________________
				Diane Henson, Justice
Before Chief Justice Law, Justices Waldrop and Henson
Affirmed
Filed:   October 19, 2007
Do Not Publish